                      IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF KANSAS




In Re:          Jennifer Dawn Banaka         )       Case No.: 20-40822
                                             )       Chapter 13


                                 OBJECTION TO CLAIM 10
                           FILED BY CAPITAL ONE AUTO FINANCE

         COMES NOW Debtor, by and through her attorney, Kerry M. Gasper, and hereby objects

to Claim 10, filed by Capital One Auto Finance. In support hereof, Debtor states as follows:

         1.     Capital One Auto Finance filed a secured claim, Claim No. 10, related to Debtor’s

                2008 Kia Optima.

         2.     Debtor’s Plan calls for the surrender of the 2008 Kia Optima to Capital One Auto

                Finance.

         3.     Claim 10 should be disallowed as a secured claim, but may be allowed as an

                unsecured claim.

         WHEREFORE, Debtor respectfully requests the Court to deny Claim 10 as a secured claim,

bt the claim may be allowed as an unsecured claim.


                                                     Respectfully submitted,


                                                     s/ Kerry Gasper
                                                     Kerry Gasper #12551
                                                     1122 SW 10th Ave.
                                                     Topeka, KS 66604-1106
                                                     (785) 232-1200
                                                     kerry@gasperlawoffice.com
                                                     Attorney for Debtor



                  Case 20-40822      Doc# 34     Filed 12/29/20    Page 1 of 2
                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 29th day of December, 2020 a true and correct copy of the-above
Objection was served via the CM/ECF system, which notifies all interested parties, and a true and
correct copy was mailed to:

Jennifer Banaka



                                                      s/ Kerry Gasper




                  Case 20-40822       Doc# 34     Filed 12/29/20      Page 2 of 2
